     Case 8:20-cv-02268-DOC-DFM Document 2-1 Filed 12/02/20 Page 1 of 4 Page ID #:992



 1     NATHAN E. SHAFROTH (Bar No. 232505)
 2     COVINGTON & BURLING LLP
       Salesforce Tower, 415 Mission Street
 3     San Francisco, CA 94105-2533
 4     Telephone: + 1 (415) 591-6000
       Facsimile: + 1 (415) 591-6091
 5     nshafroth@cov.com
 6
       ANNA ENGH (pro hac vice forthcoming)
 7     COVINGTON & BURLING LLP
 8     One CityCenter, 850 Tenth Street, N.W.
       Washington, D.C. 20001
 9     Telephone: + 1 (202) 662-6000
10     Facsimile: + 1 (202) 662-6291
       aengh@cov.com
11

12     DAVID LUTTINGER (pro hac vice forthcoming)
       CLÉA P.M. LIQUARD (pro hac vice forthcoming)
13     COVINGTON & BURLING LLP
14     The New York Times Building, 620 Eighth Avenue
       New York, New York 10018
15     Telephone: + 1 (212) 841-1000
16     Facsimile: + 1 (212) 841-1010
       dluttinger@cov.com
17     cliquard@cov.com
18
       Attorneys for Defendant Insured McKesson Corporation
19

20                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
21

22
        ACE PROPERTY AND CASUALTY                    Civil Case No.: 8:20-cv-02268
23
        INSURANCE COMPANY,
24                                                   (Removal from the Superior Court of
                   Plaintiff,                        California for the County of Orange—
25
                                                     Central Justice Center, Case No. 30-
26            v.                                     2020-01168115-CU-IC-CXC)
27
        MCKESSON CORPORATION;
28

                   DECLARATION OF NATHAN E. SHAFROTH IN SUPPORT OF
         MCKESSON CORPORATION’S MOTION TO TRANSFER VENUE / CASE NO. 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2-1 Filed 12/02/20 Page 2 of 4 Page ID #:993



 1                                                  DECLARATION OF NATHAN E.
 2                 and                              SHAFROTH IN SUPPORT OF
                                                    MCKESSON CORPORATION’S
 3      AIU INSURANCE COMPANY; ARCH                 MOTION TO TRANSFER VENUE
 4      REINSURANCE LIMITED; ARGO RE
        LIMITED; ASPEN INSURANCE UK                 [Hearing date to be determined upon the
 5      LIMITED; CANOPIUS UNDERWRITING              assignment of a judge or magistrate to
        BERMUDA LIMITED; ENDURANCE                  this action]
 6
        SPECIALTY INSURANCE LIMITED;
 7      GOLDEN STATE INSURANCE                      Date: To Be Determined
        COMPANY LIMITED; GREAT LAKES                Time: To Be Determined
 8
        INSURANCE COMPANY SE;                       Before: To Be Determined
 9      IRONSHORE SPECIALTY INSURANCE               Courtroom: To Be Determined
10      COMPANY; LEXINGTON INSURANCE
        COMPANY; LIBERTY SPECIAL
11      MARKETS AGENCY; CERTAIN
12      UNDERWRITERS AT LLOYD’S
        LONDON, SUBSCRIBING TO POLICY
13      NO. B0509B0WCN1500017; CERTAIN
14      UNDERWRITERS AT LLOYD’S
        LONDON, SUBSCRIBING TO POLICY
15      NO. B0509BOWCN1600451; CERTAIN
16      UNDERWRITERS AT LLOYD’S
        LONDON, SUBSCRIBING TO POLICY
17      NO. B0509BOWCN1700408; CERTAIN
18      UNDERWRITERS AT LLOYD’S
        LONDON, SUBSCRIBING TO POLICY
19      NO. 509/DL554610; CERTAIN
20      UNDERWRITERS AT LLOYD’S
        LONDON, SUBSCRIBING TO POLICY
21
        NO. B0509BOWCN1600450; CERTAIN
22      UNDERWRITERS AT LLOYD’S
        LONDON, SUBSCRIBING TO POLICY
23
        NO. B0509BOWCN1700419; MARKEL
24      AMERICAN INSURANCE COMPANY;
        MUNICH REINSURANCE AMERICA,
25
        INC.; NATIONAL FIRE & MARINE
26      INSURANCE COMPANY; NATIONAL
        UNION FIRE INSURANCE COMPANY;
27
        NORTH AMERICAN CAPACITY
28      INSURANCE COMPANY; SWISS RE

                   DECLARATION OF NATHAN E. SHAFROTH IN SUPPORT OF
         MCKESSON CORPORATION’S MOTION TO TRANSFER VENUE / CASE NO. 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2-1 Filed 12/02/20 Page 3 of 4 Page ID #:994



 1      INTERNATIONAL SE; XL INSURANCE
 2      AMERICA, INC.; AND DOES 1-50,

 3                 Defendants.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                   DECLARATION OF NATHAN E. SHAFROTH IN SUPPORT OF
         MCKESSON CORPORATION’S MOTION TO TRANSFER VENUE / CASE NO. 8:20-cv-02268
     Case 8:20-cv-02268-DOC-DFM Document 2-1 Filed 12/02/20 Page 4 of 4 Page ID #:995



 1           I, Nathan E. Shafroth, declare as follows:
 2           1.    I am an attorney with Covington & Burling LLP, counsel for McKesson
 3     Corporation. I make this declaration in support of McKesson Corporation’s Motion to
 4     Transfer Venue.
 5           2.    Attached hereto as Exhibit 1 is a true and correct copy of the Complaint in
 6     AIU Ins. Co. v. McKesson Corp., No. 3:20-cv-07469 (N.D. Cal.), which was filed in the
 7     Northern District of California on October 23, 2020.
 8           I declare under penalty of perjury under the laws of the United States that the
 9     foregoing is true and correct and that this declaration was executed on December 2, 2020,
10     in San Francisco, California.
11

12
                                                                    By: /s/ Nathan E. Shafroth
                                                                       Nathan E. Shafroth
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                   DECLARATION OF NATHAN E. SHAFROTH IN SUPPORT OF
         MCKESSON CORPORATION’S MOTION TO TRANSFER VENUE / CASE NO. 8:20-cv-02268
